EXHIBIT 10.3(a)-5

Schedule of 2007 Performance Stock Unit Awards

to certain named executive officers

 

Name / Title

   Number of Stock Units Awarded

Neil S. Novich
Chairman, President and
Chief Executive Officer

   102,000

Jay M. Gratz
Executive Vice President,
Chief Financial Officer and
President—Ryerson
Coil Processing Division

   37,000

Gary J. Niederpruem
Executive Vice President

   37,000

Stephen E. Makarewicz
President—Ryerson South

   15,000

James M. Delaney
President—Global Accounts Division

   11,000